DISSENTING OPINION
By HORNBECK, J.
I agree that the law of the case controlling upon the court in the second trial is found in the majority opinion on the former review of the case. However, for the reasons set forth in my former dissent I again dissent from the judgment of the majority of the court.
I see no reason, in the question presented in this case, to dignify the evidence of qualification to teach and disregard the proven qualification to teach. The certificate which was eventually issued was but the recognition of an oversight in its issuance prior to the date when'Kinzer taught the school, for which services he was paid. The certificate as issued could not have been effective for any other period than one yc-ar on and after September 1, 1927, and it was during this time that the teaching services were rendered. The shadow should not be accepted and the substance rejected.